DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the main flow" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be assumed that this was intended to read as “the main flow area”.  
Claim 18 depends from itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Carroll et al. (US Patent Application Publication No. 2016/0145975).
In reference to claim 1, Carroll discloses a downhole transducer assembly (Fig. 2), comprising: 
a housing 205 including: 
a main flow area 204; 
a first chamber 201A; 
a second chamber 201B downhole of the first chamber 201A (Fig. 2); 
an inlet (Fig. 2, adjacent valve 211A) through which a first diverted portion of fluid 131A from the main flow area 204 enters the first chamber 201A (Fig. 2); and 
an outlet (Fig. 2, at the other end of chamber 201A) through which the first diverted portion of fluid exits the first chamber 201A (Fig. 2); 
a turbine 215A rotatable within the first chamber 201A with an angular velocity (par. 0014, Fig. 2); 
a generator 220A, a rotor (Fig. 2, the part extending from generator 220A to turbine 215A) within the generator 220A being rotationally fixed to the turbine 215A; 
a valve 211B downhole of the inlet of the housing 205 and movable to allow a second diverted portion of fluid 131B from the main flow area 204 into the second chamber 201B (Fig. 2); 
an actuator 210B powered by the generator 220A (Fig. 5) and configured to open or close the valve 211B (par. 0015); and 
a surge protector 260 in electrical connection with the generator 220A (Fig. 5), the surge protector 260 configured to activate the actuator 210B and the valve 211B downhole of the inlet of the housing 205 when a voltage spike is detected (par. 0019, “generator output voltage”), such that the angular velocity of the turbine 215A is reduced (pars. 0015 and 0019, closing of valve 211A or opening of valve 211B would result in reducing the velocity of turbine 215A).
In reference to claim 2, Carroll discloses the surge protector 260 reducing the angular velocity of the turbine 215A (pars. 0015 and 0019, closing of valve 211A or opening of valve 211B would result in reducing the velocity of turbine 215A).
In reference to claim 3, Carroll discloses the surge protector 260 diverting current of the generator to the actuator 210B (Fig. 5, actuator 210B is part of assemblies 208 and receives power from generators 220, any operation of actuator 210B would inherently require diverting current from the generators 220A/B to the actuator 210B).

In reference to claim 9, Carroll discloses a downhole transducer assembly (Fig. 2), comprising: 
a housing 205 including:
a main flow area 204;
a turbine chamber 201A;
a second chamber 201B downhole of the turbine chamber 201A (Fig. 2); and
an inlet (Fig. 2, adjacent valve 211A) from the main flow area 204 to at least the first chamber 201A;
a turbine 215A rotatable within the turbine chamber 201A with an angular velocity in response to flow of a first diverted flow 131A from the main flow area 204 through the inlet and into the turbine chamber 201A (Fig. 2);
a generator 220A;
a rotor (Fig. 2, the part extending from generator 220A to turbine 215A) rotationally coupling the generator 220A to the turbine 215A (Fig. 2);
a valve 211B downhole of the inlet (Fig. 2), the valve 211B movable to allow flow of a second diverted flow 131B from the main flow area 204 into the second chamber 201B and without traveling through the turbine chamber 201A (Fig. 2);
an actuator 210B powered by the generator 220A (Fig. 5) and configured move the valve 211B; and
a surge protector 260 in electrical connection with the generator 220A (Fig. 5), the surge protector 260 configured to use the actuator 210B to move the valve 211B when a voltage spike is detected (par. 0019, “generator output voltage”), such that the angular velocity of the turbine 215A is reduced (pars. 0015 and 0019, closing of valve 211A or opening of valve 211B would result in reducing the velocity of turbine 215A).
In reference to claim 10, Carroll discloses the housing including 205 a second inlet (Fig. 2, adjacent valve 211B) downhole of the first inlet (Fig. 2), the second inlet configured to allow the second diverted flow 131B from the main flow area 204 into the second chamber 201B without traveling through the turbine chamber 201A (Fig. 2).
In reference to claim 11, Carroll discloses the second chamber 201B being a second turbine chamber housing a second turbine 215B (Fig. 2).
In reference to claim 12, Carroll discloses the second chamber 201B including a second generator 220B therein (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US Patent Application Publication No. 2016/0145975) in view of Gerlach (US Patent Application Publication No. 2010/0014205).
In reference to claims 4-8, Carroll fails to disclose a surge protector being a current limiter; a voltage limiter; a metal oxide varistor; a gas discharge tube; or a transzorb or zener diode.
Gerlach discloses surge protectors are known in the art to comprise a current limiter 169 (par. 0047), a voltage limiter 243 (par. 0055); a metal oxide varistor (par. 0004); a gas discharge tube (par. 0004); a transzorb 243 (par. 0055); or a zener diode 153 (par. 0047).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include any of these surge protectors to ensure that unsafe current or voltage levels are not applied to any component of the downhole transducer.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US Patent Application Publication No. 2016/0145975) in view of Gravley (US Patent No. 4,361,193).
In reference to claim 13, Carroll fails to disclose the outlet fluidly coupling the turbine chamber to an exterior of the housing.
Gravley discloses an outlet 31 fluidly coupling to an exterior of a housing 27 (Fig. 2).  The outlet provides for improved removal of cuttings by the return flow of drilling mud (col. 2, lines 8-15).  It would have been obvious to a person having ordinary skill before the effective filing date of the invention to connect an outlet to an exterior of the housing to provide for improved removal of cuttings.
In reference to claim 14, Gravley discloses that the outlet 31 includes a nozzle 25 (Fig. 2).
In reference to claim 15, Gravley discloses the nozzle 25 restricting an opening of the outlet 31 (Fig. 2) and controlling a pressure drop and pressure of the flow (Fig. 2).  In combination with Carroll, this would result in controlling a pressure drop and pressure of flow of the first diverted flow into the turbine chamber.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US Patent Application Publication No. 2016/0145975) in view of Chambers et al. (US Patent Application Publication No. 2018/0245403).
In reference to claim 16, Carroll discloses a method for regulating power generation of a downhole transducer assembly (Fig. 2), the method comprising: 
rotating a turbine 215A with an angular velocity in relation to a fluid pressure differential (par. 0014), the turbine 215A being within a turbine chamber 201A receiving first diverted flow 131A from a main flow area 204 (Fig. 2); and 
regulating the fluid pressure differential using a pressure regulator 260 by, in response to a measured parameter (par. 0019), actuating the pressure regulator 260 to reduce the angular velocity of the turbine 215A (pars. 0015 and 0019, closing of valve 211A or opening of valve 211B would result in reducing the velocity of turbine 215A), wherein actuating the pressure regulator 260 includes routing second diverted flow 131B from the main flow area 204 through a valve 211B downhole of the turbine 215A into a second chamber 201B, the second diverted flow 131B not passing through the turbine chamber 201A.
Carroll fails to disclose that the pressure regulator actuates in response to a pressure spike.
Chambers discloses regulating a fluid pressure differential in response to a pressure spike (par. 0027, “pressure differential” data is monitored and used to control a shroud 72).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to actuate a pressure regulator in response to a pressure spike to ensure that the downhole transducer assembly is not exposed to unsafe pressures.
In reference to claim 17, Carroll discloses regulating the fluid pressure differential using the pressure regulator 260 including regulating a fluid volumetric flow through an inlet (Fig. 2, valves 211A/B both regulate volumetric flow through inlets). 
In reference to claim 18, Carroll discloses regulating the fluid pressure differential including reducing voltage of a generator 220A connected to the turbine 215A using a surge protector (Fig. 5, the equipment shown constitutes the “surge protector”; Fig. 2, any closing of valve 211A would result in a decreased pressure differential across the turbine and a subsequent reduction in voltage produced by the generator 220A).
In reference to claim 19, Carroll discloses directly monitoring the voltage of the generator 220A (par. 0019).
In reference to claim 20, Carroll discloses surge protector routing current from the generator 220A to an actuator 210B of the valve 211B (Fig. 5, actuator 210B is part of assemblies 208 and receives power from generators 220, any operation of actuator 210B would inherently require diverting current from the generators 220A/B to the actuator 210B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Janes et al. (US Patent Application Publication No. 2018/0038197) discloses a system wherein a valve 302 controls flow into a second chamber 304 (Fig. 3); Riley et al. (US Patent Application Publication No. 2016/0341012) discloses a system for controlling flow through a turbine (Fig. 2); and Partouche et al. (US Patent Application Publication No. 2015/0090444) discloses a system for controlling flow through a turbine generator (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



11/04/22